Opinión disidente del
Juez Asociado Señor Negrón García.
“[Qluiérase o no, al amparo y como consecuencia de esas uniones imperfectas, pueden surgir situaciones y estados que un sentimiento noble no rechaza y que una más justa política legislativa no puede silenciar.” F. Puig Peña, Las uniones maritales de hecho, 33 Rev. Der. Priv. 1086 (1949).
HH
Én 1939 David Moreno Rodríguez contrajo matrimonio con Victoria Cardona Nazario bajo el régimen de la socie-dad legal de gananciales. En 1949 nació su único hijo, Wilfredo Moreno Cardona. En 1951 el matrimonio Moreno-Cardona decidió establecerse en la ciudad de Nueva York. Allí Moreno Rodríguez comenzó a trabajar y a ahorrar dinero, que utilizó para adquirir varios negocios; ella traba-jaba en la industria de la aguja, cosía en el hogar y admi-nistraba conjuntamente con su esposo las finanzas del hogar y de los negocios.
Entre 1956 y 1960, el demandado mantuvo su hogar con Victoria. Sin embargo, estableció un “apartamiento de sol-tero” debido a que para esa fecha había comenzado a man-tener relaciones extramatrimoniales con otras mujeres. Para 1960 Moreno se había separado de su esposa. Preci-samente durante ese año Moreno Rodríguez conoció a Ge-nerosa Rodríguez Rodríguez, quien era casada. Comenza-ron relaciones extramaritales, aunque continuaron viviendo en hogares distintos. En 1963 Moreno Rodríguez decidió regresar a Puerto Rico y establecer un motel. Por tal motivo vendió todos los negocios que poseía en Nueva York y se trasladó a la isla, trayendo consigo aproximada-mente doscientos mil dólares ($200,000). Al poco tiempo adquirió un negocio en Isla Verde. Generosa Rodríguez, embarazada como resultado de su relación extramarital *634con Moreno Rodríguez, vino más tarde durante ese año a reunirse con él. De inmediato comenzó a ayudarlo en sus gestiones para establecer el negocio y, además, atendía el hogar que compartían. Entre tanto, Moreno Rodríguez con-tinuaba sus esfuerzos de establecer un motel. A tales efec-tos, ese mismo año organizó una corporación doméstica —Davidson of Puerto Rico, Inc.— la cual adquirió terrenos en los que se inició la construcción del motel. Todo se finan-ció con el dinero que trajo de Nueva York. En 1964 comenzó la operación del motel. Desde el principio, Generosa Rodrí-guez participó y colaboró intensamente en su operación y administración. El motel continuó creciendo, pues parte de las ganancias fueron utilizadas para financiar la construc-ción de más cabañas; para 1984 contaba con cincuenta y ocho (58) cabañas. Además, adquirieron varios inmuebles con las ganancias generadas por el motel.
En 1972 Moreno se divorció de su esposa Victoria Car-dona Nazario, mientras que Generosa Rodríguez obtuvo su divorcio en 1973.(1) Finalmente, en 1977 se unieron en ma-*635trimonio y vivieron juntos hasta 1984, cuando Moreno Ro-dríguez abandonó el hogar.
En 1986 se decretó el divorcio entre Generosa Rodríguez y Moreno Rodríguez. Se estipuló que él satisfaría: (a) dos mil dólares ($2,000) mensuales como pensión alimentaria; (b) tres mil dólares ($3,000) mensuales como adelanto de la participación de ella en la sociedad legal de gananciales; (c) cincuenta mil dólares ($50,000) por concepto de adelanto de participación ganancial; (d) cuatro mil quinientos dóla-res ($4,500) adicionales como adelanto de participación ganancial. Por último, a Generosa Rodríguez se le obligó a pagar la suma de quince mil dólares ($15,000) por concepto de dos (2) préstamos gananciales.
Así las cosas, el 14 de enero de 1987 Generosa Rodrí-guez presentó en el Tribunal Superior, Sala de Carolina, una demanda en la que solicitó la liquidación de la comu-nidad de bienes y la posterior sociedad legal de gananciales Moreno-Rodríguez. Por su parte, la primera esposa de Moreno Rodríguez —Victoria Cardona Nazario— el 3 de abril de 1987 pidió la división de la sociedad legal de ganancia-les Moreno-Cardona. Ambas acciones fueron consolidadas.
Previa vista en su fondo, dicho foro (Hon. Carmen Rita Vélez Borrás, Juez) dictó sentencia el 31 de julio de 1991. Conforme a Caraballo Ramírez v. Acosta, 104 D.P.R. 494 (1975), concluyó que “en el período comprendido entre el 1963 y el 1977 existió entre Generosa y David Moreno una relación humana, afectiva y económica indicativa de un pacto implícito para aportar bienes, esfuerzo y trabajo para el beneficio común”. Sentencia, pág. 18. No obstante, dis-tribuyó los bienes objeto del pleito utilizando criterios dis-tintos:
... en el momento en que el Tribunal Supremo adjudicó el caso de Caraballo Ramírez pasó por alto —tal vez porque las partes en aquel pleito no lo plantearon— el hecho de que un esposo como en este caso no puede obligar unilateralmente los bienes de la Sociedad Legal de Gananciales que él coadministra me-diante un pacto —implícito o expreso— para compartir ingre-*636sos y gastos que él realice con otra mujer que no sea su cónyuge. Sentencia, pág. 18.
A juicio suyo, dicho aspecto jurídico no fue aclarado hasta las decisiones de Banco de Ahorro del Oeste v. Santos, 112 D.P.R. 70 (1982), y WRC Props., Inc. v. Santana, 116 D.P.R. 127 (1985). Bajo ese razonamiento, concluyó que la participación de Generosa Rodríguez en los bienes pro-ducidos durante el período en que mantuvo la relación consensual con Moreno Rodríguez debía limitarse al 50% de la participación ganancial de su compañero y no al 50% del total de los bienes producidos.
De esta determinación Generosa Rodríguez acudió a este Foro.(2) Acordamos revisar.
HH b — I
Por estar estrechamente relacionados, procedemos a discutir juntos los primeros dos errores.
Podemos fundir estos errores en la interrogante si-guiente: establecer la participación del concubino en los bienes adquiridos por los integrantes de la relación extramarital, la comunidad resultante de esa participación: ¿es entre la sociedad legal de gananciales (Moreno-Cardona) a la cual pertenece uno de los participantes en la relación *637extramarital y su concubino o el cónyuge de uno de los concubinos y los participantes en la relación extramarital?
Nuestra doctrina sobre comunidad de bienes concabina-rios fue expuesta en Caraballo Ramírez v. Acosta, supra, en la cual recogimos la casuística previa de Cruz v. Sucn. Landrau Díaz, 97 D.P.R. 578 (1969); Danz v. Suau, 82 D.P.R. 609 (1961); Pereles v. Martinó, 73 D.P.R. 848 (1952); Pérez v. Cruz, 70 D.P.R. 933 (1950), y Torres v. Roldan, 67 D.P.R. 367 (1947). Sus principios han sido reiterados pos-teriormente en Ortiz De Jesús v. Vázquez Cotto, 119 D.P.R. 547 (1987).
En Caraballo Ramírez v. Acosta, supra, págs. 481-482, dijimos:
... la concubina puede probar la existencia de una comunidad de bienes, sea porque así se hubiese convenido expresamente o sea porque la conducta de las partes —la relación humana y económica entre ellos— demuestra que se obligaron implícita-mente a aportar, y aportó cada uno bienes, esfuerzo y trabajo para beneficio común. En defecto de probar dicho pacto expreso o implícito, es decir, que no se pruebe la existencia de la comu-nidad de bienes, la concubina podría probar que aportó bienes, valores y servicios, que estos produjeron ganancias, y como un acto justiciero para evitar el enriquecimiento injusto de la otra parte, reclamar el valor de dichos valores y servicios y sus co-rrespondientes ganancias.
Dicha comunidad se crea entre la sociedad legal de ga-nanciales de la cual es miembro uno de los participantes en relación extraconyugal y su concubino.(3) No puede ser de otra manera. Nos explicamos.
Si al inicio de una relación extraconyugal uno de los participantes es casado, los esfuerzos e inversiones econó-micas que realice en comunidad con su concubino, presun-tamente los hará en calidad de administrador (o coadmi-nistrador a partir de 1976) de la sociedad legal de *638gananciales de la cual aún es miembro. Este cónyuge inte-gra dicha sociedad mientras no se haya disuelto el matrimonio. Art. 1315 del Código Civil, 31 L.P.R.A. sec. 3681. Ahora bien, como señaló el ilustrado tribunal de ins-tancia, aunque la sociedad legal de gananciales se disuelve cuando la sentencia de divorcio adviene firme, “ello no produce la liquidación automática de los bienes de la referida entidad”. Sentencia, pág. 21. Los ex cónyuges pasan a for-mar una comunidad de bienes, la cual nace, según el Art. 326 del Código Civil, “cuando la propiedad de una cosa o de un derecho pertenece pro indiviso a varias personas”. 31 L.P.R.A. sec. 1271. Consúltese, además, Calvo Mangas v. Aragonés Jiménez, 115 D.P.R. 219 (1984). De manera, pues, que la persona casada al entrar en la comunidad de esfuerzos con su concubino para adquirir bienes, lo hace a nombre de la sociedad legal de gananciales o de la comu-nidad a la cual pertenece. De hecho, la casuística invocada por el tribunal sentenciador para apoyar la distribución de los bienes concubinarios de forma distinta a lo dispuesto en Caraballo Ramírez v. Acosta, supra, confirma la potestad de coadministrador que tienen los componentes de una so-ciedad legal de gananciales.(4) Esto, sin embargo, no tiene por qué afectar los derechos del concubino que, de ser sol-tero, estaría aportando a la comunidad sus propios bienes y esfuerzos.(5)
*639Bajo esta óptica, fue correcta la determinación de que entre David Moreno y Genoveva Rodríguez existió una re-lación humana indicativa de un pacto implícito de estable-cer una comunidad de bienes. La solución más justa y co-rrecta en derecho es que los frutos netos de la comunidad Moreno-Rodríguez se dividan entre Generosa de una parte y la comunidad resultante de la sociedad legal de ganan-ciales Moreno-Cardona.(6)
El derecho es un instrumento para los seres humanos. Debemos reconocer que nada de lo que aquí digamos cam-biará el hecho de que Moreno aportó bienes y esfuerzos (gananciales) en conjunto con los esfuerzos de Generosa a una empresa comercial común. Se ha dicho “[ajntes de nada, lo primero que ha de constatarse es que las relacio-nes patrimoniales entre compañeros —quiérase o no tener en cuenta jurídicamente— existen y además son inevitables”. E. Estrada Alonso, Las uniones extramatrimoniales en el Derecho Civil español, Madrid, Ed. Civitas, 1986, pág. 164. Ante esta innegable realidad, sin poder re-troceder en el tiempo, réstanos tomarla en cuenta y aplicar las normas jurídicas más justas y adecuadas a la situación.
Distinto al resultado llegado por el ilustrado tribunal sentenciador, el análisis de los casos de Banco de Ahorro del Oeste v. Santos, supra, y WRC Props., Inc. v. Santana, supra, en conjunción con Caraballo Ramírez v. Acosta, supra, refleja que sus pronunciamientos no pueden tener el efecto de negar la existencia de unos esfuerzos comunes realizados por dos (2) personas, independientemente de su *640relación en el plano afectivo. Ni el Art. 1308 como tampoco el Art. 1313 del Código Civil, 31 L.P.R.A. secs. 3661 y 3672, crean impedimento alguno para que cualquier beneficio que Moreno haya obtenido de esa empresa beneficie la so-ciedad legal de gananciales Moreno-Cardona, a la cual pertenecía. De hecho, el Art. 1313 del Código Civil, supra, expresamente prohíbe que se perjudique la sociedad por ese tipo de conducta o acciones, pero no que la beneficie. Quetglas v. Carazo, 134 D.P.R. 644 (1993). Precisamente los casos antes aludidos confirman este axioma. No contie-nen expresiones que puedan estimarse limitativas de la facultad de un cónyuge de beneficiarse de las ganancias derivadas de los actos unilaterales de administración o dis-posición del otro cónyuge. En cuanto a las deudas resultan-tes de esos actos, sin embargo, dispone que sólo serán de cargo de la sociedad si sirven a un interés familiar y no están predicadas en un ánimo fraudulento u oculto de per-judicar al otro cónyuge. Véase WRC Props., Inc. v. Santana, supra, pág. 135.
La justicia intrínseca de esta norma es evidente. Aplica al caso de autos, y en vista de que la situación distribuye unos beneficios resultantes de los actos unilaterales de uno de los cónyuges, y no la atribución de deudas u obligacio-nes, los casos mencionados no son óbice a la norma expresada.(7)
Una última aclaración sobre las normas para fijar la participación de las partes en los bienes a ser distribuidos. Según Caraballo Ramírez v. Acosta, supra, pág. 483, una vez se determina que se constituyó la comunidad de bie-nes, por acuerdo implícito, se debe recurrir “al articulado *641del Código Civil que define y regula esta institución”. Su Art. 326, supra, dispone:
Hay comunidad cuando la propiedad de una cosa o de un derecho pertenece pro indiviso a varias personas.
A falta de contratos o disposiciones especiales, se regirá la comunidad por las prescripciones de las sees. 1271 a 1285 de este título.
Y el Art. 327 del Código Civil, 31 L.P.R.A. see. 1272, establece el método a ser utilizado en la determinación de la porción de los partícipes en la comunidad, en ausencia de pacto expreso:
El concurso de los partícipes, tanto en los beneficios como en las cargas, será proporcionado a sus respectivas cuotas.
Se presumirán iguales, mientras no se pruebe lo contrario, las porciones correspondientes a los partícipes en la comunidad.
Procede esta aclaración, pues el tribunal a quo estimó iguales la aportación de esfuerzo de Moreno Rodríguez y Generosa Rodríguez a la comunidad. Tal determinación tiene apoyo en la prueba. Sólo quedaba determinar el valor de la aportación inicial hecha a esa comunidad del dinero perteneciente a la sociedad legal de gananciales Moreno-Cardona para poder proceder con la división de los bienes.(8)

 El primer esposo de Generosa, César Cruz, no fue acumulado como parte en el presente pleito, debido a que no es parte indispensable. Regla 16.1 de Procedi-miento Civil, 32 L.P.R.A. Ap. III. No existe impedimento para adjudicar el caso.
Se ha dicho que “no existe una fórmula prescrita para determinar en cada caso si una persona o corporación es una parte indispensable o no”. J.A. Cuevas Segarra, Práctica Procesal Puertorriqueña, Procedimiento Civil, San Juan, Pubs. J.T.S., 1986, Vol. II, pág. 91, citando a Niles-Bennet Co. v. Iron Moulders Union, 254 U.S. 77 (1920). Véase, además, Hernández Agosto v. López Nieves, 114 D.P.R. 601 (1983); Alicea Alvarez v. Valle Bello, 111 D.P.R. 847, 852 (1982); Carrero Suárez v. Sánchez López, 103 D.P.R. 77 (1974).
No resolvemos en el vacío. Es de notar que Cruz conocía de la relación existente entre su entonces esposa Generosa y David desde sus inicios. De hecho, debido a estas relaciones en Nueva York se le privó temporeramente de la custodia de sus hijos (Determinación de Hecho Núm. 13). Estando, pues, consciente de esta situa-ción, Cruz se divorció de Generosa el 5 de abril de 1973 (Determinación de Hecho Núm. 26) en el caso Civil Núm. RF-73-1761. El tribunal de instancia tomó conoci-miento de esa sentencia. En dicho proceso Cruz aceptó bajo juramento los hechos alegados en la demanda; en su tercera alegación exponía que durante el matrimonio las partes no habían obtenido bienes pertenecientes a la sociedad legal de gananciales. Quedó, pues, disuelta y liquidada dicha sociedad.
Obviamente, cualquier reclamación de Cruz tendría que estar predicada exclu-sivamente en su posible participación en la extinta sociedad legal de gananciales que una vez formó con Generosa, su disolución y liquidación, y su aceptación de que no se habían acumulado bienes le priva de cualquier interés en el presente pleito.


 Los errores fueron los siguientes:
“Primer Error: Erró el Tribunal de Instancia al dictar sentencia adjudicándole a esta parte compareciente tan solo una participación equivalente al 25% en la comu-nidad de bienes existente entre la demandante recurrida Victoria Cardona Nazario, el demandado David Moreno, y la aquí demandante recurrente, Generosa Rodríguez Rodríguez.
“Segundo Error: Erró el Tribunal de Instancia al declarar sin lugar la moción de reconsideración radicada por esta parte compareciente.
“Tercer Error: Erró el Tribunal de Instancia al no incluir como parte de los bienes de la comunidad de bienes los ingresos generados por el Motel El Río desde el año 1986 hasta el presente.
“Cuarto Error: Erró el Tribunal de Instancia al valorar el Motel El Río de acuerdo a una tasación deficiente del año 1988, no valorando el mismo de acuerdo a su valor real y actual.” Solicitud de revisión, pág. 5.
Estimamos que el tercer y cuarto error no se cometieron.


 Esta determinación sólo establece quiénes son las partes en dicha comunidad y no la participación de las partes en ésta. Esta participación ha de estar sujeta a prueba.


 En Banco de Ahorro del Oeste v. Santos, 112 D.P.R. 70, 74 (1982), dijimos:
“Cualquiera de los cónyuges puede, como regla general, efectuar en Puerto Rico actos de obligación con cargos a la sociedad de gananciales sin el consentimiento del otro.”
Asimismo, el Art. 91 del Código Civil, 31 L.P.R.A. see. 284, dispone: “Ambos cónyuges serán los administradores de los bienes de la sociedad conyugal. ...’’Véase, además, WRC Props., Inc. v. Santana, 116 D.P.R. 127, 136 (1985).
Estos casos, no obstante, confirman la excepción a la regla aquí enunciada, que postula:
“La norma de que la sociedad de gananciales no responde de las deudas contraí-das por el marido con el fin de perjudicar a la mujer rige desde hace muchas décadas en Puerto Rico.” Banco de Ahorro del Oeste v. Santos, supra, pág. 76.


 Así, por ejemplo, si dos (2) personas, “A” y “B”, entran en una comunidad de bienes y cada uno aporta una unidad de esfuerzos, “B” no debe ser afectado en su derecho a la mitad de los frutos de dicho esfuerzo por el hecho de que “A” forma parte *639de una sociedad legal de gananciales.


 Según hemos expresado, lo que hacemos hoy es determinar cuáles son las partes que componen este tipo de comunidad y no la participación que en los bienes pueda tener cada una de dichas partes. Reiteramos que la participación que corres-ponda a cada uno será objeto de prueba.
Mas, sin embargo, si se admite la tesis del tribunal de instancia de que una de las dos (2) partes en la comunidad es la esposa de David Moreno y que, en conse-cuencia, le corresponde una participación de un 50% en ésta, habría que admitir la posibilidad de que el esposo de Generosa Rodríguez también podría reclamar un 50% de participación en la comunidad, quedando David Moreno y Generosa Rodríguez sin participación alguna.


 De igual modo, cualquier pequieio que se hubiese causado a la participación de Victoria en la comunidad de bienes Moreno-Cardona posterior a la reforma de 1976, podría generar un crédito a su favor toda vez que desde esa fecha Moreno ya no era el administrador, sino coadministrador de dicha comunidad, por lo que había cesado su facultad de obligarla unilateralmente.


 En cuanto a la división, véase el Art. 340 del Código Civil, 31 L.P.R.A. sec. 1285.